EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of March 1, 2006
(the “Commencement Date”), by and between Chindex International, Inc., a
Delaware corporation (the “Company” or “Chindex”), and Elyse Beth Silverberg
(“Employee”).

WHEREAS, the Company desires that Employee enter into this Employment Agreement,
and Employee desires to enter into this Employment Agreement, on the terms and
conditions set forth herein; and

      NOW THEREFORE, the parties hereto agree as follows:

 
   
Section 1.
  Duties; Term.
 
   

(a) The Company agrees to employ Employee, and Employee agrees to be so
employed, in the position of Executive Vice President (EVP) of the Company,
reporting to the Chief Executive Officer (CEO) of the Company. Employee agrees
to perform such duties, functions and responsibilities as are generally incident
to such position, for a period commencing on March 1, 2006 and ending on
December 31, 2013, unless sooner terminated in accordance with Section 4 hereof
(the “Term”). Employee agrees to faithfully perform the lawful duties assigned
to Employee pursuant to this Employment Agreement to the best of Employee’s
abilities. Employee shall be subject to all laws, rules, regulations and
policies as are from time to time applicable to employees of the Company and, in
the case of rules or policies adopted by the Company, communicated to Employee
in writing.

(b) Notwithstanding the foregoing, Employee may (i) serve on civic or charitable
boards or not-for-profit industry related organizations, (ii) engage in
charitable, civic, educational, professional, community and/or industry
activities without remuneration therefor and (ii) manage personal and family
investments, so long as such activities do not interfere with performance of
Employee’s duties under the Employment Agreement. Employee also may serve on the
board of directors or advisory committee of other for-profit enterprises subject
to the consent of the Board, which shall not unreasonably be withheld; provided,
however, that Employee shall not serve on more than two such boards at the same
time.

(c) Employee shall devote substantially all Employee’s working time, attention,
best efforts and ability during regular business hours exclusively to the
service of the Company, its affiliates and its subsidiaries during the term of
this Agreement.

Section 2. Compensation.

(a) Annual Salary. As compensation for Employee’s services hereunder, the
Company shall pay to Employee an initial annual salary at the rate of One
Hundred Ninety Seven Thousand Dollars ($197,000) per annum, payable in
accordance with the Company’s standard payroll policies, and less all applicable
federal, state and local withholding taxes (the “Annual Salary”). The Annual
Salary shall be reviewed by the Company each December during the Term, and shall
be subject to such increases (but not decreases) as the Company may determine,
taking into consideration the Company’s and Employee’s performance during the
preceding year as well as increases in the cost of living and other factors.

(b) Bonus. The Company shall also pay Employee annual bonus compensation (“Bonus
Compensation”) based on the success of business operations and the pre-tax
profits of the Company and upon the performance of the Employee in accordance
with the Company’s Executive Management Incentive Program or other then-existing
bonus program.

(c) Long-term Equity Incentive Compensation. In addition to stock options
previously granted pursuant to the terms of the Chindex International, Inc. 1994
Stock Option Plan or the Chindex International, Inc. 2004 Stock Incentive Plan
(the “2004 Plan”) and option agreements thereunder (collectively, the “Option
Agreements”), the Company shall also grant to Employee unrestricted or
restricted stock and/or stock options under any new plans adopted by the Company
and/or other equity incentive compensation in such form and having such terms as
the Compensation Committee of the Board may determine.

Section 3. Benefits; Expense Reimbursement.

During the Term, Employee shall participate in any group life, accident,
sickness and hospitalization insurance, and any other employee benefit plans of
the Company in effect during the Term and generally available to the Company’s
senior executive officers. Without limiting the generality of the foregoing,
during the Term, the Company will provide Employee at its expense with a life
insurance policy with a death benefit equal to three (3) times Employee’s Annual
Salary, the beneficiary to be named by Employee. Employee shall have the right
to reimbursement, upon proper accounting, of reasonable expenses and
disbursements incurred by Employee in the course of Employee’s duties hereunder.
In addition, during each year of the Term, Employee shall be entitled to no less
than five (5) weeks of paid home-leave vacation. In connection with such
home-leave vacation the Company shall reimburse Employee for round-trip
economy-class air fare for Employee and Employee’s spouse from Beijing to
Employee’s home in the United States. In addition, in each year of the Term,
Employee shall be entitled to the use of a Company-owned automobile or an
allowance to reimburse Employee for Employee’s costs associated with the use of
a personal automobile. Employee shall also annually be provided a housing
allowance of five thousand dollars ($5,000) per month in connection with
Employee’s residence outside the United States.

Employee acknowledges that some or all of these benefits may be deemed
compensation to Employee and that the Company may withhold from any benefits
payable to Employee all federal, state, local and/or other taxes and amounts as
shall be required pursuant to law, rule or regulation.

Section 4. Employment Termination.

(a) At any time during the Term, and except as otherwise provided in Section
4(b) hereof, the Company shall only have the right to terminate this Employment
Agreement and Employee’s employment with the Company hereunder, upon written
notice to Employee, in the event Employee engages in conduct which constitutes
“Cause.” For purposes of this Employment Agreement, Cause shall mean (i)
Employee’s willful misconduct in the performance of Employee’s obligations under
this Employment Agreement or gross negligence in the performance of Employee’s
obligations under this Employment Agreement, (ii) dishonesty or misappropriation
by Employee relating to the Company or any of its funds, properties, or other
assets, (iii) inexcusable repeated or prolonged absence from work by Employee
(other than as a result of, or in connection with, a disability), (iv) any
unauthorized disclosure by Employee of confidential or proprietary information
of the Company which is reasonably likely to result in material harm to the
Company, (v) a conviction of Employee (including entry of a guilty or nolo
contendere plea) involving fraud, dishonesty, or moral turpitude, or involving a
violation of federal or state securities laws, or (vi) the failure by Employee
to attempt to perform faithfully Employee’s duties hereunder, or other material
breach by Employee of this Employment Agreement, and such failure or breach is
not cured, to the extent cure is possible, by Employee within thirty (30) days
after written notice thereof from the Company to Employee; provided, however,
that no event or condition described in clauses (i), (ii), (iii), (iv) and
(vi) shall constitute Cause unless (x) the Company first gives Employee written
notice of its intention to terminate Employee’s employment for Cause and the
grounds for such termination no fewer than twenty (20) days prior to the date of
termination; and (y) Employee is provided the opportunity to appear before the
Board, with or without legal representation at Employee’s election to present
arguments on Employee’s own behalf; provided further, however, that
notwithstanding anything to the contrary in this Agreement and subject to the
other terms of this proviso, the Company may take any and all actions, including
without limitation suspension (but not without pay), it deems appropriate with
respect to Employee and Employee’s duties at the Company pending such
appearance. No act or failure to act on Employee’s part will be considered
“willful” unless done, or omitted to be done, by Employee not in good faith and
without reasonable belief that Employee’s action or omission was in the best
interests of the Company. If this Employment Agreement and Employee’s employment
with the Company hereunder is terminated for Cause, or if Employee voluntarily
resigns (which Employee may do at any time) from the Company without Good Reason
during the Term, the Company shall pay Employee a lump sum amount within thirty
(30) days of such termination equal to the sum of (A) all earned but unpaid
portions of the Annual Salary, (B) any earned but unpaid Bonus Compensation for
a previously completed fiscal year of the Company, (C) reimbursement for any
unreimbursed business expenses incurred by Employee prior to the date of
termination or resignation (the “Termination Date”) subject to reimbursement
pursuant to Section 3, (D) payment for any unused vacation days through the
Termination Date, and (E) any other amounts or benefits (other than severance,
termination or similar pay) required to be paid or provided by law or under any
plan, program or policy of the Company ((A)-(E) collectively, the “Accrued
Amounts”), and following any such termination, Employee shall not be entitled to
receive any other compensation or benefits from the Company hereunder,
including, without limitation, any portion of the Annual Bonus for the year in
which Employee is terminated.

(b) This Employment Agreement and Employee’s employment with the Company
hereunder may also be terminated by the Company without Cause, or by Employee
upon the occurrence of an event constituting Good Reason. For purposes of this
Employment Agreement, “Good Reason” shall mean (i) any reduction in Employee’s
authority, functions, duties, or responsibilities; or (ii) any adverse change in
Employee’s positions, titles or reporting responsibility (such that Employee
reports to a person other than the CEO), provided, however, that the foregoing
provision shall not include a change in Employee’s positions, titles or
reporting responsibility following a Change in Control (as defined in the 2004
Plan) solely by virtue of the Company being acquired and made part of a larger
entity (as, for example, if Employee is not appointed as Executive Vice
President (EVP) of the acquiring corporation, but continues to have a
substantially similar level of responsibility over the affairs of the Company
following such Change in Control); or (iii) the assignment of duties to Employee
that are inconsistent with Employee’s position and status as EVP; or (iv) a
reduction in the Annual Salary or Employee’s bonus opportunity during the Term;
or (v) the failure of the Company to cure any other material breach of this
Employment Agreement; or (vi) Employee’s relocation by the Company or a
successor thereto without Employee’s written consent to a location other than
the Company’s current offices in Beijing, China; provided that in the case of
(i) through (v) above, the Company has failed to cure the event constituting
Good Reason within thirty (30) days following written notice thereof from
Employee. In the event that Employee’s employment with the Company shall
terminate during the Term on account of termination by the Company without
Cause, or by Employee with Good Reason, then the Company shall pay or provide to
Employee, as Employee’s sole and exclusive remedy hereunder: (A) the Accrued
Amounts, (B) a pro-rata (based on the number of days employed in the year of
termination or resignation) bonus for the fiscal year in which such termination
or resignation occurs based on the greater of (1) the average of the Bonus
Compensation paid to Employee for the two years immediately preceding such
termination or resignation, and (2) thirty percent (30%) of the Annual Salary of
Employee as of the last day of the most recently completed fiscal year (a
“Pro-Rated Bonus”), (C) (1) group or individual health, sickness and hospital
insurance substantially similar to that which Employee was receiving immediately
prior to the notice of termination, which obligation to provide insurance shall
continue until Employee qualifies for Medicare, reaches age 65, dies, or
notifies the Company that such benefit should cease, whichever occurs earliest,
and (2) an annuity policy in an amount which will, at the time Employee
qualifies for Medicare, provide Employee with a monthly payment that Employee
can use to purchase supplemental health insurance, which annuity policy shall
result in a monthly payment in an amount estimated to be the cost of standard
supplemental insurance, but in no event to exceed five hundred ($500) per month
(collectively, the “Termination Benefits”), (D) Three hundred percent (300%) of
the sum of (1) the Annual Salary to which Employee would have been entitled if
Employee had continued working for the Company for an additional twelve
(12) month period following the Termination Date and (2) the bonus paid to
Employee for the Company’s fiscal year immediately prior to the fiscal year in
which the Termination Date occurs, (E) all unvested equity incentive awards,
including without limitation all unvested stock options and all unvested stock
grants, granted to Employee prior to the Termination Date, shall become
immediately vested and exercisable and Employee shall have a period of ninety
(90) days following the Date of Termination (or such longer exercise period as
may be provided in the respective option grant, but in no event past the
respective expiration term of the option grant) to exercise all options granted
under any of the Company’s plans then exercisable or which become exercisable
pursuant to this paragraph, and (F) tuition reimbursements and the housing
allowance received by Employee in the fiscal year immediately prior to the
Termination Date, if any, shall be continued for a period of three years to the
extent that Employee continues to be eligible for such benefits as provided in
Section 3, above. The payments provided for in (A), (B) and (D) above (the
“Termination Payments”) shall be made to Employee in a lump sum payment within
thirty (30) days following such termination or resignation; provided that the
payments provided for in (D) shall be contingent upon Employee’s continued
compliance with Sections 5 and 6 hereof (except that Employee shall not be
deemed for purposes of this Section 4(b) not to have been in compliance with
Section 6 solely as a result of an unintentional disclosure of confidential
information) and Employee shall be obligated to repay all such payments upon
determination by the Board that Employee has failed to comply as such with
Sections 5 or 6 hereof; and provided further that the benefits continuation
provided for in (C) above shall terminate upon Employee’s becoming eligible for
corresponding benefits in connection with new employment.

(c) In the event that Employee becomes entitled to one or more payments (with a
“payment” including, without limitation, the vesting of an option or other
non-cash benefit or property, whether pursuant to the terms of this Employment
Agreement or any other plan, arrangement or agreement with the Company or any
affiliated company) (the “Total Payments”), which are or become subject to the
tax imposed by Section 4999 of the of the Internal Revenue Code of 1986 (the
“Code”) (or any similar tax that may hereafter be imposed) (the “Excise Tax”),
the Company shall pay to Employee at the time specified below an additional
amount (the “Gross-up Payment”) (which shall include, without limitation,
reimbursement for any penalties and interest that may accrue in respect of such
Excise Tax) such that the net amount retained by Employee, after reduction for
any Excise Tax (including any penalties or interest thereon) on the Total
Payments and any federal, state and local income or employment tax and Excise
Tax on the Gross-up Payment provided for by this section 4(c), but before
reduction for any federal, state or local income or employment tax on the Total
Payments, shall be equal to the sum of (a) the Total Payments, and (b) an amount
equal to the product of any deductions disallowed for federal, state or local
income tax purposes because of the inclusion of the Gross-up Payment in
Employee’s adjusted gross income multiplied by the highest applicable marginal
rate of federal, state or local income taxation, respectively, for the calendar
year in which the Gross-up Payment is to be made.

(d) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax pursuant to
subsection (c) above,

(i) the Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants or auditors of nationally recognized
standing selected by the Company and reasonably acceptable to Employee
(“Independent Auditors”), the Total Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax,

(ii) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i) above), and

(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s Independent Auditors appointed pursuant to
clause (i) above in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

(e) For purposes of determining the amount of the Gross-up Payment, Employee
shall be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Employee’s adjusted gross income); and (C) to have otherwise allowable
deductions for federal, state and local income tax purposes at least equal to
those disallowed because of the inclusion of the Gross-up Payment in Employee’s
adjusted gross income. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
the Gross-up Payment is made, Employee shall repay to the Company at the time
that the amount of such reduction in Excise Tax is finally determined (but, if
previously paid to the taxing authorities, not prior to the time the amount of
such reduction is refunded to Employee or otherwise realized as a benefit by
Employee) the portion of the Gross-up Payment that would not have been paid if
such Excise Tax had been applied in initially calculating the Gross-up Payment,
plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Company shall make an additional Gross-up Payment in respect of such excess
(plus any interest and penalties payable with respect to such excess) at the
time that the amount of such excess is finally determined. The Gross-up Payment
provided for above shall be paid on the thirtieth day (or such earlier date as
the Excise Tax becomes due and payable to the taxing authorities) after it has
been determined that the Total Payments (or any portion thereof) are subject to
the Excise Tax; provided, however, that if the amount of such Gross-up Payment
or portion thereof cannot be finally determined on or before such day, the
Company shall pay to Employee on such day an estimate, as determined by the
Company’s Independent Auditors appointed pursuant to clause (i) above, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code), as soon as the amount thereof can be determined. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess (amount, together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code), shall be repaid by Employee to the
Company within five (5) days after notice from the Holding Company of such
determination. If more than one Gross-up Payment is made, the amount of each
Gross-up Payment shall be computed so as not to duplicate any prior Gross-up
Payment. The Company shall have the right to control all proceedings with the
Internal Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Company may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with any taxing authority in respect of such Excise Tax (including any interest
or penalties thereon); provided, however, that the Company’s control over any
such proceedings shall be limited to issues with respect to which a Gross-up
Payment would be payable hereunder and Employee shall be entitled to settle or
contest any other issue raised by the Internal Revenue Service or any other
taxing authority. Employee shall cooperate with the Company in any proceedings
relating to the determination and assessment of any Excise Tax and shall not
take any position or action that would materially increase the amount of any
Gross-up Payment hereunder.

(f) Except as otherwise provided in this Employment Agreement, Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 4 by seeking employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 4 be reduced by any compensation
earned by Employee as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by Employee
to the Company, or otherwise.

(g) This Employment Agreement and Employee’s employment with the Company
hereunder shall terminate immediately and automatically upon (i) the death or
Disability (as defined below) of Employee or (ii) the expiration of the Term.
For purposes of this Employment Agreement, “Disability” shall mean physical or
mental incapacity of a nature which prevents Employee, in the good faith
judgment of the Company’s Board of Directors, from performing Employee’s duties
under this Employment Agreement for a period of 180 consecutive days or 270 days
during any year with each year under this Employment Agreement commencing on
each anniversary of the date hereof. If this Employment Agreement and Employee’s
employment with the Company hereunder is terminated on account of (i) or
(ii) above, then the Company shall pay Employee, or Employee’s estate,
conservator or designated beneficiary, as the case may be, an amount equal to
(A) the Accrued Amounts, and (B) a Pro-Rated Bonus, and following any such
termination, neither Employee, nor Employee’s estate, conservator or designated
beneficiary, as the case may be, shall be entitled to receive any other
compensation or benefits from the Company hereunder, provided, however, that if
Employee’s employment is terminated on account of (ii) above, and the Company
has not previously offered to renew this Employment Agreement on commercially
reasonable terms as determined by the Company in good faith, then the Company
shall also pay or provide to Employee (C) group life, disability, sickness,
hospitalization and accident insurance benefits equivalent to those to which
Employee would have been entitled if Employee had continued working for the
Company for an additional twelve (12) month period, and (D) the Annual Salary to
the same extent to which Employee would have been entitled if Employee had
continued working for the Company for an additional twelve (12) month period.
The payments provided for in (A), (B) and (D) above shall be made in a lump sum
payment within thirty (30) days following such termination; provided that the
payments provided for in (D) shall be contingent upon Employee’s continued
compliance with Sections 5 and 6 hereof (except that Employee shall not be
deemed for purposes of this Section 4(g) not to have been in compliance with
Section 6 solely as a result of an unintentional and immaterial disclosure of
confidential information) and Employee shall be obligated to repay all such
payments upon determination by the Board that Employee has failed to comply as
such with Sections 5 or 6 hereof; and provided further that the benefits
continuation provided for in (C) above shall terminate upon Employee’s becoming
eligible for corresponding benefits in connection with new employment.

(h) Upon the termination of this Employment Agreement pursuant to Section 4
hereof, the Company shall have no further obligations under this Employment
Agreement; provided, (except for amounts and benefits payable in Section 2 thru
4 above) however, that Sections 5 through 26 hereof shall survive and remain in
full force and effect.

Section 5. Non-Competition.

(a) Employee hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of
Employee’s employment with the Company, Employee will not engage in
“Competition” with the Company. For purposes of this Employment Agreement,
Competition by Employee shall mean Employee’s engaging in, or otherwise directly
or indirectly being employed by or acting as a consultant or lender to, or being
a director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting Employee’s name to be used in connection with the
activities of any other business or organization anywhere in the World which
primarily engages in the business of providing health care services or selling
health care products in China (a “Competing Business”); provided, however, that,
notwithstanding the foregoing, it shall not be a violation of this Section 5(a)
for Employee to (x) become the registered or beneficial owner of up to three
percent (3%) of any class of the capital stock of a competing corporation,
provided that Employee does not otherwise participate in the business of such
corporation or (y) work in a non-competitive business of a company which is
carrying on a Competing Business, the revenues of which represent less than
twenty percent (20%) of the consolidated revenues of that company, or, as a
result thereof, owning compensatory equity in that company.

(b) Employee hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of
Employee’s employment with the Company, Employee will not solicit for employment
or hire, in any business enterprise or activity, any employee of the Company who
was employed by the Company during the Term; provided, the foregoing shall not
be violated by general advertising not targeted at Company employees nor by
serving as a reference upon request.

Section 6. Confidentiality; Intellectual Property.

(a) Except as otherwise provided in this Employment Agreement, at all times
during and after the Term, Employee shall keep secret and retain in strictest
confidence, any and all confidential information relating to the Company, and
shall use such confidential information only in furtherance of the performance
by Employee of Employee’s duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Employment Agreement, “confidential information” shall mean any information
including without limitation plans, specifications, models, samples, data,
customer lists and customer information, computer programs and documentation,
and other technical and/or business information, in whatever form, tangible or
intangible, that can be communicated by whatever means available at such time,
that relates to the Company’s current business or future business contemplated
during the Term, products, services and development, or information received
from others that the Company is obligated to treat as confidential or
proprietary (provided that such confidential information shall not include any
information that (a) has become generally available to the public or is
generally known in the relevant trade or industry other than as a result of an
improper disclosure by Employee, or (b) was available to or became known to
Employee prior to the disclosure of such information on a non-confidential basis
without breach of any duty of confidentiality to the Company), and Employee
shall not disclose such confidential information to any Person other than the
Company, except with the prior written consent of the Company, as may be
required by law or court or administrative order (in which event Employee shall
so notify the Company as promptly as practicable), or in performance of
Employee’s duties hereunder. Further, this Section 6(a) shall not prevent
Employee from disclosing Confidential Information in connection with any
litigation, arbitration or mediation to enforce this Employment Agreement,
provided that such disclosure is necessary for Employee to assert any claim or
defense in such proceeding.

(b) Upon termination of the Term for any reason, Employee shall return to the
Company all copies, reproductions and summaries of confidential information in
Employee’s possession and erase the same from all media in Employee’s
possession, and, if the Company so requests, shall certify in writing that
Employee has done so. All confidential information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, however, that Employee shall be
entitled to retain copies of (i) information showing Employee’s compensation or
relating to reimbursement of expenses, (ii) information that is required for the
preparation of Employee’s personal income tax return, (iii) documents provided
to Employee in Employee’s capacity as a participant in any employee benefit
plan, policy or program of the Company and (iv) this Employment Agreement and
any other agreement by and between Employee and the Company with regard to
Employee’s employment or termination thereof.

(c) All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by Employee
during the Term, and all business opportunities presented to Employee during the
Term, shall be owned by and belong exclusively to the Company, provided that
they reasonably relate to any of the business of the Company on the date of such
creation, development, obtaining or conception, and Employee shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Employment Agreement, (x) the term
“Intellectual Property” means and includes any and all trademarks, trade names,
service marks, service names, patents, copyrights, and applications therefor,
and (y) the term “Technology” means and includes any and all trade secrets,
proprietary information, invention, discoveries, know-how, formulae, processes
and procedures.

Section 7. Covenants Reasonable.

The parties acknowledge that the restrictions contained in Sections 5 and 6
hereof are a reasonable and necessary protection of the immediate interests of
the Company, and any violation of these restrictions could cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Employee in binding Employee to any of these restrictions. In the event of a
breach or threatened breach by Employee of any of these restrictions, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Employee from such breach or threatened breach; provided
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

Section 8. No Third Party Beneficiary.

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns (including, without limitation, Employee’s estate
following Employee’s death). “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

Section 9. Notices.

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt, or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto. Any notice or other communication shall be
deemed to have been given as of the date so personally delivered or transmitted
by telecopy or like transmission or on the next business day when sent by
overnight delivery service.

Section 10. Representations.

The Company hereby represents and warrants that the execution and delivery of
this Employment Agreement and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company.

Section 11. Amendment.

This Employment Agreement may be amended only by a written agreement signed by
the parties hereto.

Section 12. Binding Effect.

The rights and duties under this Employment Agreement are not assignable by
Employee other than as a result of Employee’s death. None of Employee’s rights
under this Employment Agreement shall be subject to any encumbrances or the
claims of Employee’s creditors. This Employment Agreement shall be binding upon
and inure to the benefit of the Company and any successor organization which
shall succeed to the Company by merger or consolidation or operation of law, or
by acquisition of all or substantially all of the assets of the Company
(provided that a successor by way of acquisition of assets shall have undertaken
in writing to assume the obligations of the Company hereunder).

Section 13. Governing Law.

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of California applicable to contracts to be
performed wholly within the state and without regard to its conflict of laws
provisions.

Section 14. Severability.

If any provision of this Employment Agreement, including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.

Section 15. Execution in Counterparts.

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

Section 16. Entire Agreement.

This Employment Agreement sets forth the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof and thereof.

Section 17. Titles and Headings.

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

Section 18. Conflicts of Interest.

Employee specifically covenants, warrants and represents to the Company that
Employee has the full, complete and entire right and authority to enter into
this Employment Agreement, that Employee has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other Person which
would conflict in any manner whatsoever with any of Employee’s duties,
obligations or responsibilities to the Company pursuant to this Employment
Agreement, that Employee is not in possession of any document or other tangible
property of any other Person of a confidential or proprietary nature which would
conflict in any manner whatsoever with any of Employee’s duties, obligations or
responsibilities to the Company pursuant to Employee’s Employment Agreement, and
that Employee is fully ready, willing and able to perform each and all of
Employee’s duties, obligations and responsibilities to the Company pursuant to
this Employment Agreement.

Section 19. Consent to Jurisdiction.

Employee hereby irrevocably submits to the jurisdiction of any New York State or
Federal court sitting in the City of New York in any action or proceeding to
enforce the provisions of this Employment Agreement, and waives the defense of
inconvenient forum to the maintenance of any such action or proceeding.

Section 20. Indemnification.

The Company has entered into an indemnification agreement with Employee (the
“Indemnification Agreement”) and shall both during and, while potential
liability exists, after the Term continue to provide Employee with rights to
indemnification which are no less favorable than the rights provided to Employee
under the Indemnification Agreement.

Section 21. Liability Insurance.

The Company shall cover Employee under directors and officers liability
insurance both during and, while potential liability exists, after the Term in
the same amount and to the same extent as the Company generally provides to its
other senior executive officers and directors. This provision shall in all
events survive any termination of this Employment Agreement.

Section 22. No Duty to Mitigate.

Employee shall have no duty to mitigate or offset any amounts payable by the
Company to Employee hereunder.

Section 23. Release.

As a condition to the obligation of the Company to make the payments provided
for in this Employment Agreement and otherwise perform its obligations hereunder
to Employee upon termination of Employee’s employment (other than due to
Employee’s death), Employee or Employee’s legal representatives shall deliver to
the Company a written release, substantially in the form attached hereto as
Exhibit A, and the time for revocation of such release shall have expired;
provided, however, that such release shall be conditioned on the receipt from
the Company of a release of Employee, provided that such release from the
Company shall not be such a condition and shall be null and void and of no force
or effect in the event of any act or omission by Employee that could constitute
the basis for termination for Cause or that could be a crime of any kind.

Section 24. Stock Option Exercises.

Notwithstanding anything to the contrary contained in this Agreement, in the
event that this Agreement terminates for any reason, the Company shall not,
unless required by law or the express terms of the applicable plan or stock
option contract relating thereto, impede or delay the exercise of any option to
purchase shares of the Company’s common stock granted to Employee pursuant to
any plan approved by the Company’s stockholders

Section 25. Section 409A.

Employee and the Company agree to cooperate to make such amendments to the terms
of this Employment Agreement as may be necessary to avoid the imposition of
penalties and additional taxes under Section 409A of the Code; provided however,
that the Company agrees that any such amendment shall provide Employee with
economically equivalent payments and benefits.

Section 26. Review of Counsel.

Employee hereby acknowledges and confirms that Employee is freely entering into
this Employment Agreement and that Employee has had an opportunity to consult
with an attorney of Employee’s choice in connection with the negotiation and
execution of this Employment Agreement.

1

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

     
/s/ Elyse Beth Silverberg
 

 
     

 
   
Elyse Beth Silverberg
2F, Tower B
 


 
    China Arts & Crafts Building

 
    103 Jixiangli, Chaoyangmenwai

 
   
Chaoyang District
 

 
    Beijing, 100020, P.R. China

 
    CHINDEX INTERNATIONAL, INC.

 
    By: /s/ Julius Oestreicher
 

Name:
Title:
  Julius Oestreicher
Director, Chairman of



    Compensation Committee Address: 7201 Wisconsin Avenue, 7th Floor

Bethesda, Maryland 20814

Telephone No.: (301) 215-7777
Telecopy No.: (301) 215-7719

2

EXHIBIT B

Form of Release

This Release (this “Release”) is entered into by Elyse Beth Silverberg
(“Employee”) and Chindex International, Inc., a Delaware corporation (the
“Company”), effective as [DATE] (the “Effective Date”).

In consideration of the promises set forth in the Employment Agreement between
Employee and the Company, dated as of March 1, 2006 (the “Employment
Agreement”), Employee and the Company agree as follows:

1. General Releases and Waivers of Claims.

(a) Employee’s Release of Company. In consideration of the payments and benefits
provided to Employee under the Employment Agreement and after consultation with
counsel, Employee and each of Employee’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Employee Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, fees and costs (including attorneys’ fees), obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Employee Parties may
have, or in the future may possess, arising out of any aspect of Employee’s
employment relationship with and service as an employee, officer, director or
agent of the Company, or the termination of such relationship or service, that
occurred, existed or arose on or prior to the date hereof; provided, however,
that Employee does not release, discharge or waive (i) any rights to payments
and benefits provided under the Employment Agreement that are contingent upon
the execution by Employee of this Release, (ii) any right Employee may have to
enforce this Release or the Employment Agreement, (iii) Employee’s eligibility
for indemnification in accordance with any written indemnification agreement,
the Company’s certificate of incorporation, bylaws or other corporate governance
document, or any applicable insurance policy, with respect to any liability
Employee incurred or might incur as an employee, officer or director of the
Company, including, without limitation, pursuant to Sections 20 and 21 of the
Employment Agreement, or (iv) any claims for accrued, vested benefits under any
employee benefit or pension plan of the Company Parties subject to the terms and
conditions of such plan and applicable law including, without limitation, any
such claims under the Employee Retirement Income Security Act of 1974.

(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to Employee under the Employment Agreement, the
Employee Parties hereby unconditionally release and forever discharge the
Company Parties from any and all Claims that the Employee Parties may have as of
the date Employee signs this Release arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). By signing this Release,
Employee hereby acknowledges and confirms the following: (i) Employee was
advised by the Company in connection with Employee’s termination to consult with
an attorney of Employee’s choice prior to signing this Release and to have such
attorney explain to Employee the terms of this Release, including, without
limitation, the terms relating to Employee’s release of claims arising under
ADEA, and Employee has in fact consulted with an attorney; (ii) Employee was
given a period of not fewer than 21 days to consider the terms of this Release
and to consult with an attorney of Employee’s choosing with respect thereto; and
(iii) Employee knowingly and voluntarily accepts the terms of this Release.
Employee also understands that Employee has seven (7) days following the date on
which Employee signs this Release within which to revoke the release contained
in this paragraph, by providing the Company a written notice of Employee’s
revocation of the release and waiver contained in this paragraph.

(c) Company’s Release of Executive. The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the Employee Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of Employee’s employment relationship with
and service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting any Claim which would constitute or
result from conduct by Employee that could constitute the basis for termination
for Cause under the Employment Agreement or could be a crime of any kind.
Anything to the contrary notwithstanding in this Release, nothing herein shall
release Employee or any other Employee Party from any Claims based on any right
the Company may have to enforce this Release or the Employment Agreement.

(d) No Assignment. The parties represent and warrant that they have not assigned
any of the Claims being released under this Release.

2. Proceedings. Neither Employee nor the Company have filed, any complaint,
charge, claim or proceeding against the other party before any local, state or
federal agency, court or other body relating to Employee’s employment or the
termination thereof (each, individually, a “Proceeding”).

3. Remedies.

(a) In the event Employee initiates or voluntarily participates in any
Proceeding involving any of the matters waived or released in this Release, or
if Employee fails to abide by any of the terms of this Release, or if Employee
revokes the ADEA release contained in Paragraph 2(b) of this Release within the
seven-day period provided under Paragraph 2(b), the Company may, in addition to
any other remedies it may have, reclaim any amounts paid to Employee, and
terminate any benefits or payments that are due, pursuant to the termination
provisions of the Employment Agreement, without waiving the release granted
herein. In addition, in the event that the Board of Directors of the Company
determines that Employee has failed to comply with Sections 5 and/or 6 of the
Employment Agreement (other than as a result of an unintentional and immaterial
disclosure of confidential information), the Company may, in addition to any
other remedies it may have, reclaim any amounts paid to Employee pursuant to
Section 4(b)(D) or Section 4(g)(D) of the Employment Agreement, without waiving
the release granted herein. Employee acknowledges and agrees that the remedy at
law available to the Company for breach of any of Employee’s post-termination
obligations under the Employment Agreement or Employee’s obligations herein
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, Employee
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining Employee from
breaching Employee’s post-termination obligations under the Employment Agreement
or Employee’s obligations hereunder. Such injunctive relief in any court shall
be available to the Company, in lieu of, or prior to or pending determination
in, any arbitration proceeding.

(b) Employee understands that by entering into this Release Employee will be
limiting the availability of certain remedies that Employee may have against the
Company and limiting also Employee’s ability to pursue certain claims against
the Company.

(c) The Company acknowledges and agrees that the remedy at law available to
Employee for breach of any of its post-termination obligations under the
Employment Agreement or its obligations hereunder would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Company acknowledges, consents and
agrees that, in addition to any other rights or remedies that Employee may have
at law or in equity, Employee shall be entitled to seek a temporary restraining
order or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Company from breaching its post-termination
obligations under the Employment Agreement or its obligations hereunder. Such
injunctive relief in any court shall be available to Employee, in lieu of, or
prior to or pending determination in, any arbitration proceeding.

(d) The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against Employee
and limiting also its ability to pursue certain claims against Employee.

4. Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.

5. Nonadmission. Nothing contained in this Release will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or
Employee.

6. Governing Law. All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of [Maryland] applicable to contracts executed in
and to be performed in that State.

7. Notices. All notices or communications hereunder shall be made in accordance
with Section 9 of the Employment Agreement:

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS RELEASE AND THAT EMPLOYEE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EMPLOYEE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED
FOR HEREIN VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL.

IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.

CHINDEX INTERNATIONAL, INC.

By: /s/ Julius Oestreicher



    By: /s/ Elyse Beth Silverberg

3